DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Hwang (US 2014/0355132).
Regarding claim 1, Hwang discloses a lens apparatus (see Fig 4, 200) comprising: a cam barrel 210 having a cam groove 212 and rotatable around an optical axis (see Fig 4; Para [0007]; cam barrel rotatable around an optical axis L); a cam follower 122 engaged with the cam groove 212 (see Fig 9; cam follower engaged with cam groove); a movable member 120 movable in an optical axis L direction via the cam follower 122 as the cam barrel rotates (see Fig 4; Para [0007]; member moves along optical axis direction with the use of cam followers as the cam barrel rotates); a straight guide member 220 configured to guide the movable member 120 in the optical axis direction (see Fig 4; direction is referred to as a direction towards the front of the assembly, parallel to the optical axis) and restrict a movement of the cam barrel 210 in a first direction parallel to the optical axis (see Fig 4; movement of cam barrel 210 restricted in a direction towards the front of the lens apparatus); a first biasing member 150 configured to bias the movable member 120 in a second direction opposite to the first direction (see Fig 4; second direction referred to as a direction towards the back of the assembly, parallel to optical axis) so that the cam follower 122 contacts a first cam groove surface of the cam groove 212 in the optical axis direction (see Fig 9; follower contacts groove in the optical axis direction); a second biasing member 160 configured to bias the cam barrel 210 in the first direction (see Fig 9; second biasing member 160 biases cam barrel 210 indirectly in a first direction through biasing lens frame 132). 
Regarding claim 2, Hwang further discloses the lens apparatus according to claim 1 (see Fig 4), wherein the second biasing member 160 biases the cam barrel 210 in the first direction (see Fig 9; movement in an upwards direction) against a movement of the cam barrel in the second direction (see Fig 9; movement in a downwards direction) (see Fig 9; . 
Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being disclosed by Sakamoto (US 2005/0254140).
Regarding claim 7, Sakamoto discloses an imaging apparatus (see Fig 1) comprising: a lens apparatus 2; and a camera body 1 configured to hold an image sensor 35 configured to photoelectrically convert an optical image formed through the lens apparatus (see Fig 1; camera body holds CCD sensor that converts optical images to electric signals); wherein the lens apparatus (see Fig 1) includes: a cam barrel 65 having a cam groove 65(e) and rotatable around an optical axis (see Fig 1; Para [0055]; cam barrel rotatable around optical axis); a cam follower 70(a) engaged with the cam groove 65(e); a movable member movable 70 in an optical axis J1 direction via the cam follower 70(a) as the cam barrel 65 rotates (see Fig 1; Para [0043]; member movable in optical direction via follower pins); a straight guide member 67 configured to guide the movable member 70 in the optical axis direction J1 and restrict a movement of the cam barrel 65 in a first direction (see Fig 1; first direction is considered a direction towards the front of the assembly) parallel to the optical axis (see Fig 1; Para [0041]; straight guide member restricts cam movement through pin 67c); a first biasing member 73 configured to bias the movable member 70 in a second direction (see Fig 1; second direction is considered a direction towards the back of the assembly) opposite to the first direction so that the cam follower 70(a) contacts a first cam groove surface 65(e) of the cam groove in the optical axis direction (see Fig 1; Para [0045]; the force of biasing member 73 causes follower to contact cam groove 65(e)); and a second biasing member (see Fig 2, 50) configured to .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2014/0355132) in view of Shiramizu (US 2016/0004030).
Regarding claim 3, Hwang discloses the lens apparatus according to claim 1, but fails to disclose wherein the cam barrel is movable in the optical axis direction regardless of whether the cam barrel is in a rotating state or a non-rotating state. Hwang and Shiramizu are related because both disclose a lens apparatus with cam barrel and cam followers.
Shiramizu discloses the lens apparatus according to claim 1 (see Fig 4), wherein the cam barrel 5 is movable in the optical axis direction (Para [0077]; cam barrel movable along optical axis) regardless of whether the cam barrel 5 is in a rotating state or a non-rotating state (Para [0091]; cam barrel is movable along optical axis weather rotation restricted or not).

Regarding claim 4, Hwang discloses the lens apparatus according to claim 1, but fails to disclose further comprising: a pin member provided to the movable member, and a ring member suspended from the straight guide member and the cam barrel, wherein the pin member contacts with the ring member. Hwang and Shiramizu are related because both disclose a lens apparatus.
Shiramizu discloses the lens apparatus according to claim 1 (see Figs 3 and 4), further comprising: a pin member 9a provided to the movable member 7, and a ring member 9 suspended from the straight guide member 8 and the cam barrel 5 (see Fig 4; Para [0093-6]; ring member suspended from cam barrel and guide member), wherein the pin member 9a contacts with the ring member 9 (Para [0096]; pins 9a are fitted into ring member groove). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Hwang with further comprising: a pin member provided to the movable member, and a ring member suspended from the straight guide member and the cam barrel, wherein the pin member contacts with the ring member of Shiramizu for the purpose of preventing damage to the components of the lens apparatus when impacted from the outside.

Regarding claim 5, Shiramizu further discloses the lens apparatus (see Fig 3 and 4) wherein the pin member 9a includes a first inclined surface (see Fig 3, member 9a is depicted to have an inclined surface in the optical axis direction), and the ring member 9 includes a second inclined surface (see Fig 3 and 4; member 9 is depicted to have an inclined surface in the optical axis direction and perpendicular to the optical axis direction). Reason for combination is the same as in claim 4.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, the prior art does not anticipate or render obvious wherein the pin member is biased to the ring member by the first biasing member. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844.  The examiner can normally be reached on Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GABRIEL A SANZ/Examiner, Art Unit 2872                                                                                                                                                                                                        

/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872